DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 recites the limitation “at least one of the regenerative feed-in devices” in Line 2. This appears to be a typo. For purpose of examination the limitation of Claim 6, Line 2 is interpreted as reciting: at least one regenerative feed-in device.  Appropriate correction is required.

Claim 18 is objected to because of the following informalities:  Claim 18 recites the limitation “configured to generator” in Line 2. This appears to be a typo. For purpose of examination the limitation of Claim 6, Line 2 is interpreted as reciting: configured to generate.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, Line 14; Claim 3, Line 3; Claim 8, Lines 2-3; and Claim 15, Line 16 recite the limitation "the limitation”.  There is insufficient antecedent basis for this limitation in the claim.

Claims 1, 3, 8 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, Line 14; Claim 3, Line 3; Claim 8, Lines 2-3; and Claim 15, Line 16 recite the limitation the limitation “if: the limitation with respect to the transmission power in the at least one network branch”.
It is unclear what is encompass by the  limitation with respect to the at least one network branch.
Claim 1, Line 11; and Claim 15, Line 10 recite the limitation “an initial power limit to limit a transmission power”.
For purpose of examination Claim 1, Line 14; Claim 3, Line 3; Claim 8, Lines 2-3; and Claim 15, Line 16 is interpreted as reciting: if: the initial power limit to limit the transmission power in the at least one network branch. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (2018/0358839) and Von Novak, III et al. (2015/0102775).
Claim 1: Perez teaches a method of operating a charging station (12) for charging electric vehicles (20) (Fig.1), wherein: the charging station (12) is coupled to an electrical supply network (10) at a network connection point (30) (Par.38), the electrical supply network (10) has at least one distribution network (14/18/22/24) and at least one higher network portion (40/42/44/46 or 50/52/54) (Par.39) hierarchically above the at least one distribution network (Par.34, The renewable sources (solar and wind) have priority over the utility feed.), and the network connection point (30) is coupled to the at least one distribution network (14/18/22/24) (Fig.1), the method comprising: obtaining electric power as receiving power from the electrical supply network (10) (Par.38), wherein the receiving power at the network connection point (30) is limited by an initial draw limitation to an initial power limit to limit a transmission power that is transmitted in at least one network branch (40/42/44/46, The initial power is supplied from the solar array.) of the electrical supply network (10) (Par.40, An amount of power drawn is set by the controller based on the power demand and the power available.); and if more power is required (number of EVs increases/ power demand increases) (Par.10), increasing the receiving power above the initial draw limitation (Par.34).
Perez does not explicitly teach increasing the receiving power above the initial draw limitation if initial power limit to limit the transmission power in the at least one network branch is ensured.  
Von Novak, III teaches a method of operating a charging station for charging electric vehicles (101a-101c) (Fig.4), comprising: increasing a receiving power above a power draw limitation if a power limit in a transmission power in at least one network branch is ensured (Par.30, A power draw amount is increased if its verified that the power draw amount can be met by power generated by renewable sources; which is supplied through the at least one network branch.).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Von Novak, III in the system of Perez to have had increased an amount of power drawn by a charging station if it is confirmed that the renewable source is capable of providing the amount of power (Par.30-31); thereby preventing power overloads (Par.2).
Claims 4-5: Perez and Von Novak, III teach the limitations of claim 1 as disclosed above. Perez does not explicitly teach wherein the receiving power is increased above the initial draw limitation if at least one regenerative feed-in devices feeds in power in a load flow path to the charging station; wherein the receiving power is increased in dependence on the power fed in at the load flow path.  
Von Novak, III teaches receiving power is increased above an initial draw limitation if at least one regenerative feed-in devices (wind/solar) feeds in power in a load flow path to a charging station (Par.30); wherein the receiving power is increased in dependence on the power fed in at the load flow path (Par.30).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Von Novak, III in the system of Perez to have had prevented a power overload and reduced a strain in a power grid (Par.28) by increasing a received power when transmission power from a renewable source is available (Par.30-31).
Claims 8-11: Perez and Von Novak, III teach the limitations of claim 1 as disclosed above.  Perez teaches a wind farm (50) (Par.37) and a photovoltaic installation (40) (Par.39) (Fig.1).
Perez does not explicitly teach further comprising: performing a check by way of at least one assessment criterion whether the initial power limit to limit the transmission power in the at least one network branch is ensured, wherein performing the check comprises using for checking by way of the at least one assessment criterion at least one item of assessment information, and wherein the charging station obtains the assessment function from sensor measurements; the sensor measurements are measurements of a prevailing wind speed or measurements of a prevailing solar radiation, or both; wherein the charging station obtains the assessment function as at least one signal from a wind farm or photovoltaic installation coupled to a load flow path; wherein the charging station obtains the assessment function as at least one signal from an adjacent photovoltaic installation or an adjacent wind farm. 
Von Novak, III teaches performing a check by way of at least one assessment criterion whether a power limit to limit a transmission power in at least one network branch is ensured (Par.30), wherein performing the check comprises using for checking by way of the at least one assessment criterion at least one item of assessment information, and obtaining the assessment function from sensor measurements (Par.30); the sensor measurements are measurements of a prevailing wind speed or measurements of a prevailing solar radiation, or both (Par.30). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had increased the power drawn if more solar power or wind power is being generated in the wind farm or photovoltaic installation in the system of Perez thereby reducing electric vehicle demand on a power grid as taught in Von Novak, III (Par.30 and 33).
Claim 12: Perez and Von Novak, III teach the limitations of claim 1 as disclosed above. Perez teaches wherein to increase the receiving power above the initial draw limitation, load reallocation is carried out in the electrical supply network (10) (Par.34), wherein power produced by at least one decentral feed-in device (42 or 50) is fed into the charging station (12) by way of the at least one distribution network (40/42/44/46 or 50/52/54) without transmission by way of the at least one higher network portion (14) (Fig.1).  
Claim 13: Perez and Von Novak, III teach the limitations of claim 1 as disclosed above. Perez does not explicitly teach comprising producing and outputting an increase signal specifying a value or a value pattern with respect to time, by which the receiving power is increased above the initial draw limitation.  
Von Novak, III teaches producing and outputting an increase signal specifying a value or a value pattern with respect to time, by which receiving power is increased above an initial draw limitation (Par.26).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Von Novak, III in the system of Perez to have had the expected result of utilizing a control signal to cause an adjustment of power drawn by the charging station (Par.26).

Claims 2, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (2018/0358839) and Von Novak, III et al. (2015/0102775) as applied to claim 1 above, and further in view of Kothavale et al. (2014/0103866).
Claim 2: Perez and Von Novak, III teach the limitations of claim 1 as disclosed above. Perez does not explicitly teach wherein the initial draw limitation is received externally.  
Kothavale discloses a power draw limitation being received externally (Par.32).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Kothavale in the system of Perez to have had allowed a utility, owner or another entity to control power consumption of charging stations (Par.31-32).
Claim 14: Perez and Von Novak, III teach the limitations of claim 1 as disclosed above. Perez teaches ascertaining the receiving power demand from a charging terminal, a check is performed to ascertain whether the receiving power demand observes the initial draw limitation or whether the receiving power has to be increased above the initial draw limitation to cover the receiving power demand (Par.34 and 40-41, Power demand from the charging stations is determined by the controller. The amount of power is increased based on the determined power demand.).  
Perez does not explicitly teach wherein: the charging station has a plurality of charging terminals, each charging terminal is arranged for charging an electric vehicle, each charging terminal is configured to plan ahead a charging procedure for charging the respectively connected electric vehicle, the method further comprising: ascertaining a receiving power demand from the charging procedures of all charging terminals or from the respective part procedure, and wherein ascertaining the receiving power demand.  
Kothavale teaches a charging station (120) has a plurality of charging terminals (155), each charging terminal (155) is arranged for charging an electric vehicle (110) (Par.20), each charging terminal (155) is configured to plan ahead a charging procedure for charging the respectively connected electric vehicle (110) (Par.25), the method further comprising: ascertaining a receiving power demand from the charging procedures of all charging terminals (155) (Par.25-26).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Kothavale in the system of Perez to have had effectively charged multiple vehicles utilizing a single charging station (Par.62-63).
Claim 19: : Perez and Von Novak, III teach the limitations of claim 1 as disclosed above. Perez does not explicitly teach a charging station comprising a control device configured to carry out the method of claim 1
Kothavale teaches a charging station (120) comprising a control device (140) configured to carry out a method of operating a charging station (120) for charging electric vehicles (110) (Par.25) (Fig.1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Kothavale in the system of Perez to have had expected result of locally controlling an amount of current that can be drawn by electric vehicles of the charging station (Par.25).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (2018/0358839) and Von Novak, III et al. (2015/0102775) as applied to claim 1 above, and further in view of McNamara et al. (2020/0274388).
Claim 3: Perez and Von Novak, III teach the limitations of claim 1 as disclosed above. Perez teaches increasing the receiving power above the initial draw limitation, if: the initial power limit to limit the transmission power in the at least one network branch (40/42/44/46) is achieved by power reallocation in the electrical supply network (10) (Par.34, Power is reallocated by connecting and receiving power from additional sources.),
Perez does not explicitly teach the transmission power in the at least one network branch is reduced by the power reallocation in the electrical supply network.
McNamara teaches transmission power in at least one network branch (solar) reduced (curtailment) by power reallocation in an electrical supply network (Par.6).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of McNamara in the system of Perez to have had achieved an optimal mix of resources (Par.6); and allowing for a cushion on available power from a network branch receiving power from a renewable source due to the expected fluctuations in power generation from renewable sources.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (2018/0358839) and Von Novak, III et al. (2015/0102775) as applied to claim 1 above, and further in view of Gadh et al. (2019/0157869).
Claims 6-7: Perez and Von Novak, III teach the limitations of claim 1 as disclosed above. Perez does not explicitly teach the receiving power is increased above the initial draw limitation if at least one regenerative feed-in device feeds in a load flow path to the charging station; wherein the receiving power is increased in dependence on the reactive power fed in at the load flow path.  
Von Novak, III teaches receiving power is increased above an initial draw limitation if at least one regenerative feed-in devices (wind) feeds in power in a load flow path to a charging station (Par.30); wherein the receiving power is increased in dependence on the power fed in at the load flow path (Par.30).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Von Novak, III in the system of Perez to have had prevented a power overload and reduced a strain in a power grid (Par.28) by increasing a received power when transmission power from a renewable source is available (Par.30-31).
The combination of Perez and Von Novak, III does not explicitly teach the at least one regenerative feed-in device feeds in reactive power.
Gadh teaches at least one regenerative feed-in device feeds in reactive power (Par.76, Injects reactive power).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of in the combination of Perez and Von Novak, III to have had compensated for the challenges involved in integrating renewable energy and electric vehicles (Par.76); and solve voltage fluctuation issues (Par.167).

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (2018/0358839), Von Novak, III et al. (2015/0102775) and Kothavale et al. (2014/0103866).
Claim 15:  Perez teaches a charging  (12) station for charging electric vehicles (20) (Fig.1), wherein: the charging station (12) is coupled to an electrical supply network (10) at a network connection point (30) (Par.38), the electrical supply network (10) has at least one distribution network (14/18/22/24) and at least one higher network portion (40/42/44/46 or 50/52/54) (Par.39), hierarchically above the at least one distribution network (Par.34, The renewable sources (solar and wind) have priority over the utility feed.), and the network connection point (30) is coupled to the at least one distribution network (14/18/22/24) (Fig.1), the charging station (12) is configured to obtain electric power as receiving power from the electrical supply network (10) (Par.38), wherein the receiving power at the network connection point (30) is limited by an initial draw limitation to an initial power limit to limit a transmission power that is transmitted in at least one network branch (40/42/44/46, The initial power is supplied from the solar array.)  of the electrical supply network (10) (Par.40, An amount of power drawn is set by the controller based on the power demand and the power available.); a controller (62) configured to control the power draw form the electrical supply network (10) in such a way that: and if more power is required (number of EVs increases/ power demand increases) (Par.10), the receiving power is increased above the initial draw limitation (Par.34).
Perez does not explicitly teach increasing the receiving power above the initial draw limitation if the initial power limit to limit the transmission power in the at least one network branch is ensured.  
Von Novak, III teaches a method of operating a charging station for charging electric vehicles (101a-101c) (Fig.4), comprising: increasing a receiving power above an power draw limitation if a power limit to limit a transmission power in at least one network branch is ensured (Par.30, A power draw amount is increased if its verified that the power draw amount can be ensured (met) by power generated by the renewable sources; which is supplied through the at least one network branch.).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Von Novak, III in the system of Perez to have had prevented a power overload and reduced a strain in a power grid (Par.28) by increasing a received power when transmission power from a renewable source is ensured (Par.30-31).
Furthermore, Perez does not explicitly teach the charging station comprises a plurality of charging terminals.
Kothavale teaches a charging station (120) comprising a plurality of charging terminals (155)(Par.20) (Fig.1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Kothavale in the system of Perez to have had effectively charged multiple vehicles utilizing a single charging station (Par.62-63).
Claim 16: Perez, Von Novak, III and Kothavale teach the limitations of claim 15 as disclosed above. Perez teaches ascertaining the receiving power demand from a charging terminal, a check is performed to ascertain whether the receiving power demand observes the initial draw limitation or whether the receiving power has to be increased above the initial draw limitation to cover the receiving power demand (Par.34 and 40-41, Power demand from the charging stations is determined by the controller. The amount of power is increased based on the determined power demand.).  
Perez does not explicitly teach wherein: the charging station has a plurality of charging terminals, each charging terminal is arranged for charging an electric vehicle, each charging terminal is configured to plan ahead a charging procedure for charging the respectively connected electric vehicle, the method further comprising: ascertaining a receiving power demand from the charging procedures of all charging terminals or from the respective part procedure, and wherein ascertaining the receiving power demand.  
Kothavale teaches a charging station (120) has a plurality of charging terminals (155), each charging terminal (155) is arranged for charging an electric vehicle (110) (Par.20), each charging terminal (155) is configured to plan ahead a charging procedure for charging the respectively connected electric vehicle (110) (Par.25), the method further comprising: ascertaining a receiving power demand from the charging procedures of all charging terminals (155) (Par.25-26).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Kothavale in the system of Perez to have had effectively charged multiple vehicles utilizing a single charging station (Par.62-63).
Claim 17: Perez, Von Novak, III and Kothavale teach the limitations of claim 15 as disclosed above. Perez does not explicitly teach wherein the controller is configured to receive the initial draw limitation from a grid operator.
Kothavale teaches a controller (140) configured to receive the power draw limitation from a grid operator (135) (Par.32) (Fig.1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the received the initial draw limitation of Perez to have had allowed a utility to control power consumption of charging stations (Par.31-32) as taught in Kothavale.
Claim 18: Perez, Von Novak, III and Kothavale teach the limitations of claim 15 as disclosed above. Perez does not explicitly teach wherein the controller is configured to generate and output an increase signal specifying a value or a value pattern with respect to time, by which the receiving power is increased above the initial draw limitation.  
Von Novak, III teaches a controller (308) is configured to generate and output an increase signal specifying a value or a value pattern with respect to time, by which receiving power is increased above an initial draw limitation (Par.26).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Von Novak, III in the system of Perez to have had the expected result of utilizing a control signal to cause an adjustment of power drawn by the charging station (Par.26).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Galin et al. (2018/0281607) discloses increasing power provided to an electric vehicle (107) and power drawn from a power grid (111) according to power available from a renewable source (101) (Par.79) (Fig.1A).

Stanlake (2016/0091912) discloses increasing a power drawn based on a sensed wind speed and light radiation as the amount of power generated by renewable power sources will increase (Par.64).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262. The examiner can normally be reached M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859       

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859
August 15, 2022